Citation Nr: 0829516	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-36 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher initial evaluation for kyphosis of 
the thoracic spine at T7-8, evaluated as 20 percent disabling 
from September 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from November 26, 
1985, through August 31, 2005; he had 3 months and 2 days of 
active service prior to November 26, 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2008.  A transcript of that 
hearing is of record.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  As the issue currently before the Board was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the issue as set forth on the title page, 
for a higher initial evaluation of an original award.  
Analysis of this issue therefore requires consideration of 
the rating to be assigned effective from the date of award of 
service connection, in this case, September 1, 2005.  

During the pendency of his appeal, by way of a June 2006 
rating action, the RO changed the veteran's evaluation for 
kyphosis of the thoracic spine from 10 percent to 20 percent, 
effective September 1, 2005.  The Court has held that a 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded, or until the veteran 
withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  
In the instant case neither the veteran nor his authorized 
representative has suggested that the assigned 20 percent 
evaluation would satisfy his appeal.  Nor has either 
suggested that the maximum rating available for this 
disability is not being sought.  Therefore, the issue of 
entitlement to a higher initial evaluation for kyphosis of 
the thoracic spine remains open and properly before the 
Board.


FINDING OF FACT

The veteran's kyphosis of the thoracic spine at T7-8, has 
been manifested by disability tantamount to limitation of 
forward flexion of the thoracolumbar spine to 40 degrees.


CONCLUSION OF LAW

An initial rating greater than 20 percent for kyphosis of the 
thoracic spine at T7-8 is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002);  38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, § 
4.71a, Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2005, January 2006, January 2008, and May 2008.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured in the process of the previous 
remands and RO subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and supplemental statements of the case (SSOCs) 
reporting the results of its review of the issue and the text 
of the relevant portions of the VA regulations.  The veteran 
was apprised of the criteria for assigning an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  The Board notes that a claim for increased 
rating and a claim for a higher initial rating are similar in 
that the veteran seeks a higher evaluation for a service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims.

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification process.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
kyphosis of the thoracic spine would appear to fall within 
the fact pattern above.  Thus, no further action to comply 
with Vazquez-Flores is required.  In any event, a May 2008 
letter notified the veteran of what was required in order to 
obtain a higher disability rating.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II. Background

The veteran contends that his kyphosis of the thoracic spine 
at T7-8, only allows him to stand for 20 minutes or sit down 
for 20 minutes.  At his July 2008 hearing, he reported that 
he worked as a property manager and sat at a computer all 
day, but noted that he had to get up about every 25 minutes 
until he felt better, and was able to sit down again.  The 
veteran reported that he takes muscle relaxers and ibuprofen 
for his pain, and he described a sharp, stabbing pain in his 
right lower back, and noted that he had difficulty mowing the 
lawn, playing sports, and moving things around the house.  

At an April 2005 VA examination, the veteran reported pain 
and stiffness in his thoracic/lumbar spine, and noted that 
precipitating factors included prolonged standing greater 
than 30 minutes and repetitive bending, and alleviating 
factors were stretching and lying flat.  The veteran reported 
daily flare-ups lasting 6-8 hours and rated the flare-ups as 
5-8 out of 10.  On examination, the examiner noted full range 
of motion of the lumbar spine, tenderness to palpation of the 
thoracic spine at T6 to T11, with moderate spasm noted in 
this area.  The examiner noted that although the veteran 
reported lumbar and thoracic spine pain, there was no change 
with range of motion during repetition; therefore, he would 
need to resort to speculation to assess any loss of function 
due to this pain.  An MRI of the thoracic spine conducted at 
the time of the examination revealed moderate but significant 
acute kyphosis at T7-8 with anterior portion of the spinal 
cord touching the posterior aspect of the vertebra at this 
level; an MRI of the lumbar spine was normal.  The examiner 
diagnosed the veteran with kyphosis at the T7-8 level.

The veteran was afforded another VA examination in October 
2007.  At this examination, the veteran reported stabbing 
pains in his lower thoracic vertebrae, stating that it was 
daily, constant and severe, and noted that the pain was made 
worse by activity and improved by rest.  On examination of 
the thoracic spine, the examiner noted no spasms, atrophy, 
guarding, pain with motion, tenderness or weakness, and noted 
no abnormal kyphosis, scoliosis or reversed lordosis.  The 
examiner noted no thoracolumbar spine ankylosis, and noted 
flexion from zero to 55 degrees, with pain beginning at 40 
degrees and ending at 55 degrees.  The examiner noted pain on 
active motion and pain after repetitive use, but noted no 
additional loss of motion on repetitive use of the joint.  
Extension was from zero to 10 degrees, and the examiner noted 
pain on active motion and after repetitive use, but noted 
that there was no additional loss of motion on repetitive use 
of the joint.  An x-ray of the thoracic spine noted mild 
compression fractures of T7 and T10 and mild degenerative 
changes in the lower thoracic spine.  The vertebral alignment 
was normal, and the impression was mild wedge compression of 
T7 through T10, with mild degenerative changes.  The x-ray 
revealed no evidence of acute fracture or mal-alignment and 
noted that disc spaces were well maintained, and facet joint 
and pedicles appeared intact.  The examiner diagnosed the 
veteran with degenerative disc disease, and compression 
fractures of T7-T10 vertebrate.  The examiner noted that the 
problems associated with the veteran's diagnosis of kyphosis 
included significant effects on employment, problems lifting, 
carrying, lack of stamina, and decreased strength.

III. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Accordingly, in cases 
such as this one, where the original rating assigned has been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating at any point since 
the initial award of service connection, in this case, 
September 1, 2005.  Id.

The veteran's kyphosis of the thoracic spine at the T7-8 
level, has been evaluated under diagnostic code 5243, which 
pertains to intervertebral disc syndrome.  Under Diagnostic 
Code 5243, intervertebral disc syndrome (IVDS) may be 
evaluated under either the General Rating Formula discussed 
below, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Diagnostic code 5243 calls 
for rating incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months as 10 percent disabling.  Incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrant a rating of 20 
percent.  Incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months warrant a rating of 40 percent.  Incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warrant a rating of 60 percent.  Id.

Note (1) appended to Diagnostic Code 5243, states:  for 
purposes of evaluations under 5243, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  

The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A note calls for evaluation 
of any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Under the General Rating Formula, a 20 percent evaluation is 
for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as noted above, in the VA examination provided 
in October 2007, the effects of pain on use, functional loss, 
and excess fatigability were taken into account in assessing 
the range of motion of the veteran's thoracolumbar spine.  
Specifically, the examiner noted pain on active motion and 
pain after repetitive use, but noted no additional loss of 
motion on repetitive use of the joint.

Here, the Board finds that the veteran is not entitled to a 
higher (40 percent) rating at any point since the initial 
award of service connection.  The medical evidence of record 
does not indicate forward flexion of the thoracolumbar spine 
30 degrees or less, nor does the evidence show favorable 
ankylosis of the entire thoracolumbar spine.  Specifically, 
the April 2005 examiner noted full range of motion, and the 
October 2007 VA examiner noted no thoracolumbar spine 
ankylosis, and stated that flexion was from zero to 55 
degrees, with pain from 40 degrees.  Even if this point is 
considered the limitation of his motion, a higher rating 
would not be warranted.  

Regarding the criteria pertaining to IVDS, there is no 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  
Although the veteran reported daily flare-ups lasting 6-8 
hours, the evidence does not demonstrate incapacitating 
episodes that require bed rest prescribed by a physician and 
treatment by a physician.  

Lastly, although the veteran has described his kyphosis of 
the thoracic spine as being so severe that he deserves a 
higher rating, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  The current evidence of record 
does not demonstrate that the veteran's kyphosis of the 
thoracic spine has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his back disability would 
have an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2007).  
Indeed, the problems experienced by the veteran are the very 
problems contemplated by the criteria.  Given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a higher initial evaluation for kyphosis of 
the thoracic spine at T7-8 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


